—Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Tax Law § 2016) to review a determination of respondent Tax Appeals Tribunal which sustained personal income tax assessments imposed under Tax Law article 22 and the Administrative Code of the City of New York.
Upon review of the record, we conclude that respondent Tax Appeals Tribunal’s determination denying the petition for redetermination of deficiencies or for a refund of personal income taxes imposed for the year 1985 should be upheld. It is well settled that the burden of proof is upon the petitioner to prove an erroneous deficiency assessment by clear and convincing evidence. Here, the Tribunal correctly ruled that petitioner failed to sustain his burden of proving by clear and convincing evidence that he had changed his domicile from New York to Connecticut during the year in issue. Moreover, the Tribunal rationally found that petitioner failed to alternatively establish that he had spent less than 183 days in New York during that period. Under the circumstances, we find no reason to disturb the Tribunal’s conclusions in this matter.
Mikoll, J. P., Mercure, Crew III, White and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.